       Case 4:19-cv-00013-DN-PK Document 21 Filed 04/24/19 Page 1 of 3



TODD C. TUCCI, pro hac vice
SARAH K. STELLBERG, pro hac vice
Attorneys for Plaintiff
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
ttucci@advocateswest.org
sstellberg@advocateswest.org

AARON GARRETT (Utah Bar # 12519)
Attorney for Plaintiff
Nonprofit Legal Services of Utah
177 East 900 South, Suite 202
Salt Lake City, UT 84111
(385) 419-4111
aaron@nonprofitlegalservices.com

JOHN W. HUBER, United States Attorney (#7226)
JARED C. BENNETT, Assistant United States Attorney (#9097)
MELINA SHIRALDI, Assistant United States Attorney (#13110)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: jared.bennett@usdoj.gov
       melina.shiraldi@usdoj.gov


                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

FRIENDS OF CEDAR MESA,                         JOINT MOTION TO POSTPONE
                                               FILING OF SCHEDULE AND CASE
       Plaintiff,                              MANAGEMENT CONFERENCE
v.                                             Case No. 4:19-cv-00013-DN-PK

U.S. DEPT. OF THE INTERIOR et al.,             District Judge David Nuffer

       Defendants.                             Magistrate Judge Paul Kohler
            Case 4:19-cv-00013-DN-PK Document 21 Filed 04/24/19 Page 2 of 3



           Plaintiff Friends of Cedar Mesa and Defendants United States Department of the Interior,

Bureau of Land Management, and Kent Hoffman, by and through the undersigned counsel

(collectively “the Parties”) have been negotiating a litigation schedule, and were prepared to file

a Proposed Scheduling Order in compliance with DUCivR 7-4 and the Notice of Hearing.1

However, on April 19, 2019, the Southern Utah Wilderness Alliance (“SUWA”), filed a Motion

to Transfer Related Case,2 requesting Judge Parrish’s case no. 2:19-cv-266 be transferred to this

Court.

           In anticipation of the Motion to Transfer being granted and the case schedules being

combined, the Parties jointly and respectfully request that (1) the filing deadline for the Attorney

Planning Meeting Report and the Proposed Scheduling Order3 and (2) the Scheduling and Case

Management Conference4 set for May 3, 2019, be postponed until after the Motion to Transfer is

decided. The Parties contend that agreeing on a schedule now, without SUWA, may be a less

efficient process and may potentially waste judicial and party resources.

           For the foregoing reasons the parties respectfully request the filing of the Proposed

Scheduling Order and the Scheduling and Case Management Conference be postponed until after

the Motion to Transfer is decided.

DATED April 24, 2019                                          Respectfully submitted,

                                                              JOHN W. HUBER
                                                              United States Attorney
                                                              /s/ Melina Shiraldi
                                                              MELINA SHIRALDI
                                                              Assistant United States Attorney

1
    Notice of Hearing, docket no. 19, filed April 15, 2019.
2
 Motion to Transfer Related Case and Memorandum in Support (“Motion to Transfer”), docket no. 20, filed April
19, 2019.
3
    Notice of Hearing, docket no. 19, filed April 15, 2019.
4
    Id.
Case 4:19-cv-00013-DN-PK Document 21 Filed 04/24/19 Page 3 of 3




                                  /s/ Sarah Stellberg (with permission)
                                  SARAH K. STELLBERG, pro hac vice
                                  TODD C. TUCCI, pro hac vice
                                  Attorneys for Plaintiff
                                  Advocates for the West
                                  P.O. Box 1612
                                  Boise, ID 83701
                                  (208) 342-7024
                                  (208) 342-8286 (fax)
                                  ttucci@advocateswest.org
                                  sstellberg@advocateswest.org

                                  AARON GARRETT (Utah Bar # 12519)
                                  Attorney for Plaintiff
                                  Nonprofit Legal Services of Utah
                                  177 East 900 South, Suite 202
                                  Salt Lake City, UT 84111
                                  (385) 419-4111
                                  aaron@nonprofitlegalservices.com
